Citation Nr: 1012786	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-01 311	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for asbestosis prior to November 17, 2008, and a 
rating higher than 60 percent since.

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1961 to 
July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, initially denying service connection for bilateral 
hearing loss and tinnitus but granting service connection 
and at first assigning a noncompensable (i.e., 0 percent) 
rating for asbestosis retroactively effective from March 22, 
2004, the date of receipt of the Veteran's claim.

In response to that decision, the Veteran filed a notice of 
disagreement (NOD) to initiate an appeal of all three claims 
- for service connection for his bilateral hearing loss and 
tinnitus and for a higher initial rating for his asbestosis.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating 
that, when a Veteran appeals the rating initially assigned 
for a disability just after establishing his entitlement to 
service connection for it, VA adjudicators must consider his 
claim in this context, which includes determining whether to 
"stage" the rating to compensate him for times since the 
effective date of his award when his disability may have 
been more severe than at others).  In response to his NOD, 
the RO sent him a statement of the case (SOC).  But in his 
November 2005 substantive appeal (VA Form 9), in response to 
the SOC, he limited his appeal to the claims for 
service connection for bilateral hearing loss and for a 
higher, i.e., compensable initial rating for his asbestosis.  
And as support for these claims, he testified at a hearing 
at the RO in August 2007 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing he submitted additional 
evidence and waived his right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).



In a January 2008 decision, the Board granted the Veteran's 
claim for service connection for bilateral hearing loss.  
But the Board remanded his claim for a higher initial rating 
for his asbestosis to the RO, via the Appeals Management 
Center (AMC), for further development and consideration - 
including, in particular, to have him reexamined to reassess 
the severity of this condition.

Later in January 2008, the AMC issued a decision assigning 
an initial noncompensable rating for the bilateral hearing 
loss retroactively effective from the Veteran's March 22, 
2004 claim.

Also subsequently, in May 2008, the AMC issued another 
decision - this time increasing the initial rating for the 
asbestosis from 0 to 10 percent as of the date of receipt of 
this claim - March 22, 2004, but again assigning the lesser 
0 percent rating as of April 29, 2008.

In August 2008, because there had not been compliance with 
its remand directives concerning the claim for a higher 
rating for the asbestosis, the Board again remanded this 
claim to the RO via the AMC.

The Veteran has since, in October 2008, submitted a NOD to 
initiate a timely appeal of the RO's decision assigning an 
initial noncompensable rating for his bilateral hearing 
loss.  He has not been provided a SOC concerning this claim, 
however, so the Board is remanding (rather than referring) 
this claim to the RO, again via the AMC, to provide him this 
necessary SOC and to give him an opportunity to perfect his 
appeal to the Board on this additional issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

It further warrants mentioning that, in a December 2009 
decision on remand, the AMC again increased the rating for 
the Veteran's asbestosis.  The AMC extended the initial 10 
percent rating, which had expired on April 29, 2008, 
to November 17, 2008, and assigned an even higher 60 percent 
rating as of that date, when the Veteran had a VA 
compensation examination.  The AMC also issued a 
supplemental SOC (SSOC) concerning this in January 2010.


FINDINGS OF FACT

1.  The medical evidence of record shows the Veteran's 
asbestosis has been consistently manifested by Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of 43-45 percent predicted since 
the receipt of his claim on March 22, 2004.

2.  The medical evidence of record does not show the DLCO 
(SB) is less than 40 percent predicted, that his Forced 
Vital Capacity (FVC) is less than 50 percent predicted, that 
he has a maximum exercise capacity less than 15ml/kg/min 
oxygen consumption with cardiorespiratory limitation, has 
cor pulmonale or pulmonary hypertension, or requires 
outpatient oxygen therapy on account of this disability.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 60 
percent for the asbestosis as of the date of receipt of this 
claim - March 22, 2004 (so prior to the November 17, 2008, 
previous effective date for this higher rating).  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6833 (2009).

2.  The criteria have never been met, however, either prior 
to or since November 17, 2008, for a rating higher than 60 
percent for the asbestosis.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and 
an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant; the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008), that prejudicial 
deficiencies in the timing or content of a VCAA notice can 
be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the 
notice described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2004, March 2006 and May 2008.  The letters informed him of 
the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence - keeping in mind that his claim initially arose in 
the context of him trying to establish his underlying 
entitlement to service connection for asbestosis (since 
granted).  His appeal concerns a downstream issue, namely, 
whether he is entitled to a higher initial rating for this 
disability.  So the VCAA notice he initially received in 
March 2004 concerned establishing his entitlement to service 
connection for this condition, which the RO granted in 
October 2004, whereas the additional notice he has since 
received in March 2006 and May 2008 has instead concerned 
his request for a higher initial rating for this condition - 
in the process discussing this downstream disability rating 
and effective date elements of the claim.  In cases, as 
here, where an increased-rating claim arose in another 
context - namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claim 
was subsequently granted and he has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any 
event, here, as mentioned, the Veteran was provided the 
additional Dingess notice concerning the downstream 
disability rating and effective date elements of his claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO/AMC went back and 
readjudicated his claim in several decisions since issued - 
including considering the additional evidence received in 
response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim that 
is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
and AMC obtained his service treatment records (STRs), VA 
treatment records, private treatment records and lay 
statements in support of his claim.  In addition, he had VA 
compensation examinations to assess the severity of his 
asbestosis, which is now the determinative downstream issue 
since his appeal is for a higher initial rating for this 
disability.  The record is inadequate and the need for a 
more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's asbestosis was in 
November 2008, with an addendum for a medical opinion dated 
in November 2009.  And these reports contain all findings 
needed to properly evaluate this disability.  38 C.F.R. 
§ 4.2.  Consequently, another examination to evaluate the 
severity of this condition is not warranted because there is 
sufficient evidence, already of record, to fairly decide 
this claim insofar as assessing the severity of the 
condition.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  This is especially true since 
the Board is increasing the rating for this disability 
retroactive to an earlier effective date, so granting, 
rather than denying, the Veteran the requested benefit.

The Board is also satisfied as to substantial compliance 
with its January and August 2008 remand directives in 
obtaining the additional information needed to properly rate 
the asbestosis.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and appellate review may 
proceed without prejudicing the Veteran.  

II.  Entitlement to an Initial Rating Higher than 10 Percent 
prior to November 17, 2008, and a Rating Higher than 60 
Percent since

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In resolving this factual issue, the Board 
may only consider the specific factors as are enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).

In considering the severity of a disability, it is essential 
to consider its entire history.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Although the regulations 
do not give past medical reports precedence over current 
findings, the Board is to consider the Veteran's medical 
history in determining the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, 
generally the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
But this general rule articulated in Francisco does not 
apply to the Veteran's asbestosis claim, because the appeal 
is based on his disagreement with the initial evaluation 
assigned following the grant of service connection.  So the 
Board also must consider whether to "stage" the rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).



The Veteran already has what amounts to is a "staged" rating 
since his initial rating for his asbestosis, as of his March 
22, 2004 claim, is 10 percent, whereas he has a higher 60 
percent rating for this disability as of November 17, 2008, 
the date of a VA compensation examination.  So the Board 
need only determine whether this staging of the rating best 
reflects the severity of this condition since the receipt of 
his claim.

In making this necessary determination, where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  All reasonable doubt is resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

According to 38 C.F.R. § 4.97, Diagnostic Code 6833, 
asbestosis is rated under the General Rating Formula for 
Interstitial Lung Disease.  This Formula states that a 
10 percent evaluation is warranted for FVC of 75- to 80-
percent predicted value, or; DLCO (SB) of 66- to 80-percent 
predicted.

A 30 percent evaluation is warranted for FVC of 65- to 74- 
percent predicted, or; DLCO (SB) of 56- to 65- percent 
predicted.

A 60 percent evaluation is warranted for FVC of 50- to 64- 
percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.

A 100 percent evaluation is warranted for FVC less than 50 
percent of predicted value, or; DLCO (SB) less than 40- 
percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.



VA amended the rating schedule concerning respiratory 
conditions effective October 6, 2006; however, these changes 
concerned "special provisions" pertaining to the use of 
pulmonary function tests (PFTs) for the evaluation of 
respiratory conditions.  They did not alter the General 
Rating Formula for Interstitial Lung Disease described 
above.  Specifically, under 38 C.F.R. § 4.96(a), ratings 
under diagnostic codes 6600 through 6817 and 6822 through 
6847 will not be combined with each other.  Rather, a single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation only where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.96(a).  Additionally, the revision required that PFTs be 
used to evaluate respiratory conditions unless (i) the 
results of maximum exercise capacity test were of record and 
were 20 ml/kg/min or less; (ii) there was pulmonary 
hypertension, cor pulmonale, or right ventricular 
hypertrophy; (iii) there was one or more episodes of acute 
respiratory failure and (iv) when outpatient oxygen therapy 
was required.  38 C.F.R. § 4.96 also provides that if a DLCO 
(SB) test is not of record, evaluation should be based on 
alternative criteria as long as the examiner states why the 
DLCO (SB) test would not be useful or valid in a particular 
case.  When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs 
unless there was an explanation by the examiner as to why 
the PFTs were not a valid indicator of respiratory function.  
The evaluation should be based upon the post-bronchodilator 
studies unless they are poorer than the pre-bronchodilator 
results.  In that case, then the pre-bronchodilator values 
should be used for rating purposes.  When the results of 
different PFTs (FEV-1, FVC, etc.) are disparate, the test 
result that the examiner states most accurately reflects the 
level of disability should be used for evaluation.  Finally 
38 C.F.R. § 4.96 provided that if the FEV-1 and the FVC are 
both greater than 100 percent, a compensable evaluation 
based on a decreased FEV-1/FVC ratio should not be assigned.



The Veteran at first received a noncompensable (i.e., 0 
percent) rating for his asbestosis in October 2004 
retroactively effective from March 22, 2004, the date of 
receipt of this claim.  This initial rating, however, since 
has been increased to 10 percent, effective from March 22, 
2004 to November 17, 2008, when the rating increased to 60 
percent.  So the appeal now concerns whether he was entitled 
to a rating higher than 10 percent prior to November 17, 
2008, and whether he has been entitled to a rating higher 
than 60 percent since.  For the reasons and bases set forth 
below, the Board finds that he is entitled to this higher 60 
percent disability rating, though no greater, for the 
entirety of his appeal - meaning since the receipt of his 
claim on March 22, 2004.

The Veteran's August 2002 private medical records from Dr. 
E.P. show that his DLCO was 45 percent predicated when 
corrected for alveolar ventilation.  The VA compensation 
examination in September 2004 did not include a DLCO test or 
an assessment of the FVC (indeed, this is why the Board 
twice remanded this claim in January and August 2008 to 
obtain this necessary additional information).

The November 2008 VA compensation examination since 
conducted to obtain this additional information indicates 
the DLCO reading was 43 percent predicted.  So this reading 
is consistent with the private medical records previously 
submitted in August 2002 from Dr. E.P.

This November 2008 VA examiner indicated the Veteran "has 
two problems with his lungs and there is no way to separate 
the two without resorting to speculation.  He has a 25 year 
history of tobacco use and evidence of industrial lung 
disease."  However, in a November 2009 addendum, a VA 
examiner was specifically asked to try and determine whether 
the DLCO readings were caused by the Veteran's history of 
smoking or asbestosis.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. §§ 3.102, 4.3, 
which require that reasonable doubt on any issue be resolved 
in the Veteran's favor, dictate that such signs and symptoms 
be attributed to the service-connected condition.)



It was necessary to try and differentiate the extent of the 
Veteran's respiratory or pulmonary impairment that is 
attributable to his service-connected asbestosis, from that 
instead attributable to his history of chronic smoking, 
because for a claim, as here, filed on or after June 9, 
1998, there is an express prohibition against 
service connection for any disability resulting from injury 
or disease attributable to chronic smoking.  38 U.S.C.A. § 
1103; 38 C.F.R. § 3.300.

The VA compensation examiner, however, concluded that the 
DLCO readings are indeed due to the Veteran's service-
connected disability of asbestosis.  Therefore, the 
competent medical evidence of record shows the Veteran's 
DLCO readings have met the requirement for the higher 60 
percent disability rating under DC 6833 since the receipt of 
his claim on March 22, 2004 (not just since his 
VA compensation examination on November 17, 2008).  So he is 
entitled to this higher 60 percent rating from that earlier 
date when the RO received this claim.  See Harper v. Brown, 
10 Vet. App. 125, 126 (1997) (discussing the three possible 
effective dates that may be assigned for this higher rating 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date 
that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Here, because the records obtained from Dr. E.P are dated in 
August 2002, more than one year before the receipt of the 
Veteran's claim on March 22, 2004, the date of receipt of 
his claim is the earliest possible effective date he may 
receive for this higher 60 percent rating.



The Board also finds that the Veteran is not entitled to a 
rating higher than 60 percent at any time since the receipt 
of his claim on March 22, 2004.  The medical evidence of 
record, including from the one-year period immediately 
preceding the receipt of his claim, does not show the 
clinical findings necessary to support an even higher 100 
percent rating.  His DLCO readings are well within the range 
for a 60 percent disability rating as reflected by 
Diagnostic Code 6833.  That is to say, his DLCO (SB) has not 
been less than 40 percent predicted; his Forced Vital 
Capacity (FVC) has not been less than 50 percent predicted; 
he has not had  a maximum exercise capacity less than 
15ml/kg/min oxygen consumption with cardiorespiratory 
limitation; he has not had cor pulmonale or pulmonary 
hypertension; and he has not required outpatient oxygen 
therapy on account of his asbestosis.

Accordingly, absent evidence of more severe symptoms or PFTs 
indicating greater respiratory or pulmonary impairment 
(including according to the FVC and DCLO (SB)), the Board 
finds the evidence supports an initial rating of 60 percent, 
but no higher.  38 C.F.R. § 4.97, DC 6833.  And since the 
Veteran's asbestosis has never been more than 60-percent 
disabling at any time since the receipt of his claim on 
March 22, 2004, the effective date of service connection for 
this disability, the Board cannot "stage" this rating.  
Fenderson, 12 Vet. App. at 125-26.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's asbestosis has markedly 
interfered with his ability to work, meaning above and 
beyond that contemplated by his 60 percent schedular rating.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees 
of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See, 
too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional 
or unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for 
this disability by the regular rating schedule.  
His evaluation and treatment has been primarily - if not 
exclusively, on an outpatient basis, not as an inpatient, 
much less a frequent inpatient.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 60 percent initial rating is granted for the 
asbestosis retroactively effective from March 22, 2004 (the 
date of receipt of this claim), subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

As already explained, in January 2008 the Board granted the 
Veteran's claim for service connection for bilateral hearing 
loss.  And later in January 2008, when implementing that 
grant, the AMC assigned an initial noncompensable rating 
retroactively effective from March 22, 2004, the date of 
receipt of the Veteran's claim.  He has since, in October 
2008, submitted a timely NOD requesting a higher initial 
rating for this hearing loss disability.  But he has not 
been provided a SOC concerning this additional claim or 
given the opportunity to perfect an appeal to the Board 
concerning this additional issue by also filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200.  So the Board must remand, 
rather than merely refer, this additional claim to the RO 
via the AMC to complete this procedural due process.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).




The Veteran also needs to be reexamined to reassess the 
severity of his bilateral hearing loss, especially since his 
most recent VA compensation examination was in September 
2004, so some 51/2 years ago, and his most recent VA and 
private treatment records also are from 2004.  38 C.F.R. 
§ 3.327(a) (2009).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an 
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of Veteran's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, too, Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 
11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA compensation 
examination to reassess the severity of his bilateral 
hearing loss disability.  He is hereby advised that 
failure to report for this scheduled VA examination, 
without good cause, will have adverse consequences on 
this claim for a higher rating.  38 C.F.R. § 3.655.  
The examination should include any diagnostic testing 
or evaluation needed to address the relevant rating 
criteria - including determining the effect of this 
disability on his daily activities.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).  And to this end, the claims file, including a 
complete copy of this remand, must be made available 
for review of his pertinent medical and other history.  
	
The examiner must discuss the rationale for any 
opinions expressed, whether favorable or unfavorable, 
based on the results of the examination and information 
obtained from review of the record. 

2.  Then readjudicate the claim for a higher initial 
rating for this hearing loss disability in light of the 
results of this VA compensation examination and any 
other evidence submitted or otherwise obtained.  If a 
higher rating is not granted to the Veteran's 
satisfaction, send him a SOC concerning this claim and 
apprise him that he still needs to file a timely 
substantive appeal (VA Form 9 or equivalent statement) 
in response to the SOC to perfect an appeal to the 
Board concerning this additional issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  If, and only if, he 
perfects a timely appeal of this additional claim 
should it be returned to the Board for further 
appellate consideration

The Veteran has the right to submit additional evidence and 
argument concerning this claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


